TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00690-CV


Appellants, Harbor Ventures, Inc. and Rand Forest d/b/a Shoreline Development and
LTYH, LLC//Cross-Appellants, Tim Dalton and Sandra McKenney

v.

Appellees, Tim Dalton, Sandra McKenney and Susan Brown//Cross-Appellees, Harbor
Ventures, Inc. and Rand Forest d/b/a Shoreline Development and LTYH, LLC




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-05-002738, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R


 Cross-appellants Tim Dalton and Sandra McKenney filed a notice of cross-appeal on
December 9, 2010.  Their brief was due on May 9, 2011.  On June 23, 2011, the Clerk of this Court
sent Cross-appellants notice that their brief was overdue and that if they failed to file a brief, their
cross-appeal may be dismissed for want of prosecution unless, by July 5, 2011, they reasonably
explained the failure and if Cross-appellees were not significantly injured by that failure.  To date,
Cross-appellants have not filed their brief nor have they responded to the June 23, 2011 notice.  We
therefore dismiss the cross-appeal of Tim Dalton and Sandra McKenney for want of prosecution.
Tex. R. App. P. 42.3(b).  This appeal will continue under the same cause number and is restyled as
Harbor Ventures, Inc., Rand Forest d/b/a Shoreline Development, and LTYH, LLC v. Tim Dalton,
Sandra McKenney, and Susan Brown.
		It is so ordered July 26, 2011.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson